Citation Nr: 1015952	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from June 1940 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened the Veteran's claim for service 
connection for hearing loss and denied the claim on the 
merits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a hearing loss September 2000.  He 
was notified of this decision that same month; he submitted 
additional evidence and a notice of disagreement in October 
2000.  He was accorded a VA examination in January 2001.  A 
March 2001 Statement of the Case (SOC) denied service 
connection for hearing loss; the Veteran did not file a 
timely substantive appeal.  That rating decision is now 
final.  

2.  Medical evidence indicating a current hearing loss 
disability, and linking the hearing loss to noise exposure to 
military service has been received since the March 2001 SOC.  

3.  The Veteran experienced acoustic trauma during active 
service in the form of exposure to aircraft engine noise.  

4.  The Veteran has a current hearing loss disability, which 
cannot be reasonably disassociated from his in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2001 SOC is new and 
material, and the Veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claim for service connection for bilateral 
hearing loss has been considered with respect to VA's duties 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  The Veteran had active service in 
the Army Air Force from June 1940 to October 1945.  He 
asserts that during service he was exposed to acoustic trauma 
in the form of aircraft engine noise and that this is the 
cause of his current bilateral hearing loss disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009). 

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a hearing loss September 2000.  He was 
notified of this decision that same month; he submitted 
additional evidence and a notice of disagreement in October 
2000.  Because of this new evidence, he was accorded a VA 
examination in January 2001.  A March 2001 SOC denied service 
connection for hearing loss; the Veteran did not file a 
timely substantive appeal.  This rating decision became 
final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the March 2001 SOC 
included:  service treatment records, a January 2001 VA 
examination report, a private audiogram dated October 2000, 
and a medical opinion from a private physician also dated 
October 2000.  This evidence revealed that the there was no 
indication of hearing loss during service with normal hearing 
(15/15) being noted by whispered voice testing on separation 
examination in October 1945.  

The January 2001 VA audiological evaluation in revealed test 
results in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
55
65
LEFT
15
15
50
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  These 
results reveal that the Veteran had a bilateral hearing loss 
disability within the criteria set in VA regulations at that 
time.  38 C.F.R. § 3.385 (2009).  

That the Veteran had a current bilateral hearing loss 
disability was also confirmed by a private audiogram dated 
October 2000.  Although graphical in the report of results, 
this examination report clearly shows pure tone hearing 
thresholds in excess of 30 decibels for all frequency ranges 
tested in both ears.  

An October 2000, note from a private physician indicated a 
diagnosis of bilateral sensorineural hearing loss and stated 
that the Veteran "has a history of significant noise 
exposure in the past which probably contributed to his 
[hearing] loss."  The physician's opinion did not 
specifically identify what past noise exposure was being 
referred to.  

Subsequent to the March 2001 SOC, the Veteran submitted a 
June 2006 letter from the same physician who wrote the 
October 2000 letter above.  This time, the medical opinion 
specifically referred to the Veteran's aircraft noise 
exposure during service.  This evidence provides some 
apparent linkage between the Veteran's current hearing loss 
disability and noise exposure during active service.  This 
evidence is "new" as it did not exist at the time of the 
prior determination in March 2001 SOC; it is also 
"material" in that it tends to substantiate the claim for 
service connection.  Accordingly, reopening of the claim for 
service connection for bilateral hearing loss, is warranted.

The RO correctly reopened the Veteran's claim for hearing 
loss and ordered VA examination.  In December 2006, another 
audiological evaluation was conducted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
75
75
LEFT
30
20
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  Again, 
these findings confirm that the Veteran has a current hearing 
loss disability as defined at 38 C.F.R. § 3.385.  The 
examining audiologist merely noted that the Veteran was "an 
88 year old US Army Air Corps Veteran who served 1940 to 
1945."  No opinion as the etiology of the hearing loss was 
expressed.  

In March 2007, a VA otolaryngology examination of the Veteran 
was conducted.  At this time the claims file was unavailable 
to the examining physician.  However, the examining physician 
obtained an accurate medical and military history from the 
Veteran.  The examining physician issued an amended 
examination report, also dated March 2007, after the claims 
file had been obtained and reviewed.  The Veteran's accurate 
military history of serving in the Army Air Force from June 
1940 to October 1945 was indicated.  Also indicated was that 
the Veteran's military duties were generally administrative, 
although an 8-month period of working around aircraft was 
noted.  The Veteran's service personnel records confirm an 8-
month period during service when the Veteran served on the 
flight line as an air transportation technician, which 
involved the loading and unloading of cargo aboard aircraft.  
After a full review of the evidence of record the medical 
opinion was that, it "was less likely than not that hearing 
loss was caused by military noise exposure."

The June 2006 private medical opinion states that the patient 
has "well documented [Army] Air Force noise exposure from 
1940-1942.  The noise consisted of testing and maintenance of 
aircraft engines.  . . .  It is my onion that a significant 
portion of this [hearing] loss is noise induced."  

In June 2007, the same private physician submitted another 
medical opinion.  The physician reviewed at least some of the 
Veteran's service records including his 1945 separation 
examination report, which showed normal hearing based on 
whispered voice testing.  The physician's opinion was that 
the Veteran's pattern of hearing loss was "consistent to 
some degree with long term significant noise exposure."  

The evidence of record clearly establishes that the Veteran 
has a current hearing loss disability.  The service treatment 
records reveal normal hearing on separation examination in 
1945, albeit on whispered voice testing alone.  The service 
personnel records do confirm that the Veteran had some 
exposure to aircraft noise during active service.  These 
records confirm that he had at least 8 months of service on 
the flight line as an aircraft cargo handler.  The key issue 
is whether the Veteran's current bilateral hearing loss is a 
result of his noise exposure during service.  The medical 
opinion of a VA physician is that the Veteran's hearing loss 
is less likely than not caused by military noise exposure.  
Medical opinions of a single private physician indicate that 
the Veteran hearing loss, or at least a portion of it, is 
related to long-term noise exposure, with military noise 
exposure being the only noise indicated.  There is little 
evidence of any large amount of occupational noise exposure 
subsequent to service.  

As noted above, "When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  Essentially, there are two medical opinions of 
record.  The VA medical opinion indicates that the Veteran's 
current hearing loss is not related to noise exposure during 
service.  The private medical opinion indicates that the 
hearing loss is related to noise exposure during service.  
Both opinions take into account essentially the same facts, 
which appear to be correct based on the documents of record.  
The Board must resolve the doubt in favor of the Veteran.  
Accordingly, service connection for bilateral hearing loss, 
is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss, is 
reopened.

Service connection for bilateral hearing loss is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


